Exhibit 10.42

Identive Group, Inc.

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Optionee: Jason Hart

Grant date: March 13, 2014

Shares Granted: 3,000,000

Per Share Exercise Price: $0.88

 

You and Identive Group, Inc. (the “Company”) have entered into an Executive
Employment Agreement dated March 13, 2014 (the “Employment Agreement”), which
contains the terms and conditions applicable to your employment with the
Company. As an inducement for you to accept employment with the Company and to
enter into the Employment Agreement and in consideration of services to be
rendered and as an incentive for your best performance of future services to
Company and its Subsidiaries, the Compensation Committee of the Company’s Board
of Directors (the “Compensation Committee”) determined that it would be to the
advantage and in the best interest of the Company and its stockholders (i) to
grant to you the nonqualified option to purchase that number of shares of the
common stock of the Company set forth above as the “Shares Granted” (the
“Option”), as provided by the Employment Agreement, and (ii) for the Company to
enter into this Option Agreement (the “Agreement”) to evidence the Option.
Although this Option is not granted under the Company’s 2011 Incentive
Compensation Plan (the “Plan”), capitalized terms used herein without definition
shall have the meanings specified in such Plan.

 

Vesting/Term:

 

Subject to the terms of this Agreement and your Continuous Service through the
applicable vesting date, shares subject to this Option will vest and become
exercisable 25% after one year from the Grant Date, with the remaining options
vesting over the subsequent three years in 36 equal monthly installments.
Subject to earlier expiration in the event of the termination of your Continuous
Service for any reason (as provided below under the heading “Termination of
Continuous Service”), this Option will expire on the tenth anniversary of the
Grant Date. The date on which this Option expires pursuant to this Agreement is
referred to herein as the “Expiration Date”.

 

Termination of Continuous Service:

 

In the event that your Continuous Service terminates for any reason other than
your death or Disability, you may exercise the Option to the extent that you
were entitled to exercise the Option as of the date of your termination of
Continuous Service, but only within ninety (90) calendar days following the date
of such termination of your Continuous Service (and in no event later than the
Expiration Date). If your Continuous Service terminates due to your death or
Disability, you (or your legal representative or other person who acquired the
right to exercise the Option by reason of your death) may exercise the Option to
the extent that you were entitled to exercise the Option as of the date of
termination of Continuous Service, but only within twelve (12) months following
the date of such termination of your Continuous Service (and in no event later
than the Expiration Date).

 

Exercise:

 

You may exercise this Option, in whole or in part, to purchase a whole number of
vested shares at any time, by following the exercise procedures and providing
payment of the aggregate exercise price for such shares in the form permitted by
the Compensation Committee from time to time (which shall be the same procedures
and forms of exercise price payment applicable to the awards under the Plan).
Notwithstanding anything to the contrary, the Company may require that the
aggregate exercise price applicable to the portion of the Option being exercised
be satisfied by the Company withholding that number of shares otherwise issuable
upon the exercise having a Fair Market Value equal to the aggregate exercise
price (after consideration of the treatment of fractional shares, if necessary).
All exercises must take place before the Expiration Date. The number of shares
you may purchase as of any date cannot exceed the total number of shares vested
by that date, less any shares you have previously acquired by exercising this
Option.

 

Restrictions on Exercise:

 

This Option may not be exercised if such exercise would violate any provision of
applicable federal or state securities law, or other law, rule or regulation or
the Company’s employee trading policy.

 

--------------------------------------------------------------------------------

Changes in Capital Structure:

 

In the event of the occurrence of any transaction or event described in
Sections 10(c)(i) and 10(c)(ii) of the Plan, this Option shall be treated in the
same manner as the outstanding awards made under the Plan. In addition, the
Compensation Committee may, in its discretion, take the actions that are
described in Section 10(c)(iii) of the Plan.

 

Shareholder Rights:

 

You shall have no rights as a shareholder with respect to any shares of Stock
issuable upon the exercise of the Option until a certificate or certificates
evidencing such shares shall have been issued to you, and no adjustment shall be
made for dividends or distributions or other rights in respect of any share for
which the record date is prior to the date upon which you shall become the
holder of record thereof.

 

No Restriction on Right of Company to Effect Corporate Changes:

 

This Agreement shall not affect in any way the right or power of the Company or
its stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the capital structure or business of the
Company, or any merger or consolidation of the Company, or any issue of stock or
of options, warrants or rights to purchase stock or of bonds, debentures,
preferred or prior preference stocks whose rights are superior to or affect the
Stock or the rights thereof or which are convertible into or exchangeable for
Stock, or the dissolution or liquidation of the Company, or any sale or transfer
of all or any part of the assets or business of the Company, or any other
corporate act or proceeding, whether of a similar character or otherwise.

 

Compliance with Law:

 

The Stock issued upon exercise of the Option shall be issued only to you or a
person permitted to exercise the Option pursuant to the heading “Transfer
Restrictions”. You acknowledge that this Agreement is intended to conform to the
extent necessary with all provisions of all applicable federal and state (and
applicable foreign) laws, rules and regulations (including but not limited to,
the 1933 Act and the 1934 Act) and to such approvals by any listing, regulatory
or other governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Notwithstanding
anything herein to the contrary, this Agreement shall be administered, and the
Stock shall be assigned, only in such a manner as to conform to such laws, rules
and regulations including, without limitation, Rule 16b-3. To the extent
permitted by applicable law, this Agreement and the Option shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

 

The shares of Stock subject to the Option may not be transferred or sold unless
and until (A) a registration statement under the 1933 Act has been duly filed
and declared effective pertaining to the Stock and such shares shall have been
qualified under applicable state “blue sky” laws, or (B) the Compensation
Committee in its sole discretion determines that such registration and
qualification is not required as a result of the availability of an exemption
from such registration and qualification under such laws. The Company shall use
commercially reasonable efforts to file a registration statement with the
Securities and Exchange Commission on Form S-8 with respect to the Option and
the shares of Stock subject to the Option.

 

Transfer Restrictions:

 

The Option may not be sold, transferred, assigned, pledged, or otherwise
encumbered or disposed of, except by will or the laws of descent and
distribution; provided, however, that the Compensation Committee may, subject to
such terms and conditions as the Committee shall specify, permit the transfer of
the Option to your family members, to one or more trusts established in whole or
in part for the benefit of one or more of such family members or to any other
entity that is owned by such family members. During your lifetime, the Option
shall be exercisable only by you or by your guardian or legal representative.
Each transferee of the Option by will or the laws of descent and distribution
shall, as a condition to the transfer thereof, execute an agreement pursuant to
which it shall become a party to this Agreement. Any attempt to sell, transfer,
assign, pledge or otherwise encumber or dispose of the Option, contrary to the
provisions of this Agreement, and any levy, attachment or similar process upon
an Option shall be null and void and without effect, and the Board or the
Committee may, in its discretion, upon the happening of any such event,
terminate the Option as of the date of such event.

 

Amendment; Interpretation:

 

This Agreement may be amended without your consent provided that such amendment
would not impair any of your rights under this Agreement. No amendment of this
Agreement shall, without your consent, impair any of your rights under this
Agreement. The Compensation Committee shall have the exclusive authority to
interpret and administer this Agreement, and the Compensation Committee’s
interpretation of this Agreement and all decisions and determinations by the
Compensation Committee with respect to this Agreement are final, binding and
conclusive on all parties, provided, that, to the extent that any such
interpretation, decision or

--------------------------------------------------------------------------------

determination applies equally to the participants in the Plan, the
interpretation, decision or determination with respect to this Option will be
consistent with that made for the Plan participants.

 

No Rights to Grants or Continued Employment:

 

You shall not have any claim or right to receive additional grants of options
under the Plan or otherwise. Neither the Plan nor this Agreement nor any action
taken or omitted to be taken hereunder or thereunder shall be deemed to create
or confer on you any right to be retained in the employ or service of the
Company or any of its Affiliates, or to interfere with or to limit in any way
the right of the Company or any of its Affiliates to terminate your employment
at any time, subject to the consequences contained in the Employment Agreement.
You shall have no rights in the benefits conferred by this Option or in any
shares except to the extent the Option is exercised while vested and exercisable
and otherwise in accordance with the terms of this Agreement. Termination of the
Option by reason of cessation of employment shall not give rise to any claim for
damages by you under this Agreement and shall be without prejudice to any rights
or remedies which the Company or any of its Affiliates may have against you.

 

Taxes and Withholding:

 

This Option is not intended to be an Incentive Stock Option, as defined under
Section 422(b) of the Internal Revenue Code of 1986, as amended (the “Code”).
Any exercise of this Option is generally a taxable event, and if the Company
determines that any federal, state, local or foreign tax or withholding payment
is required relating to the exercise or sale of shares arising from this grant,
the Company shall have the right to require such payments from you, or withhold
such amounts from other payments due to you from the Company. Notwithstanding
anything to the contrary, the Company may require that the minimum tax
withholding arising upon the exercise be satisfied by the Company withholding
that number of shares otherwise issuable upon the exercise having a Fair Market
Value equal to the minimum tax withholding obligation (after consideration of
the treatment of fractional shares, if necessary).

 

This Option is intended to be exempt from the application of Section 409A of the
Code and the rules, regulations and guidance promulgated thereunder, but the
Company shall not be liable to you for any taxes, penalties, interest, costs,
fees or other liability incurred by you in connection with the Option, including
as a result of the application of Section 409A of the Code.

 

You are advised to seek the advice of your own independent tax advisor prior to
entering into this Agreement, and you agree that you are not relying upon any
representations of the Company or any of its agents as to the effect of or the
advisability of entering into this Agreement.

 

Set-off:

 

If at any time you are indebted to the Company or any Related Entity, the
Company may in its discretion (a) withhold (i) shares issuable to you following
your exercise of the Option (or portion thereof) having a Fair Market Value on
the date of exercise up to the amount of such indebtedness or (ii) amounts due
to you in connection with the sale of the shares acquired as a result of the
exercise of this Option (or portion thereof) up to the amount of such
indebtedness or (b) take any substantially similar action.

 

Governing Law:

 

This Option shall be governed by, and interpreted and enforced in accordance
with, the laws of the State of California, without regard to the conflicts of
law provisions thereof.

 

IDENTIVE GROUP, INC.

 

Agreed and Accepted:

 

 

 

 

 

 

 

By:

 

 

 

Optionee:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

Print Name: Jason Hart

 